EXHIBIT 10.1




EXHIBIT A


Alfonso Knoll
Highlight Networks, Inc.
7325 Oswego Road
Liverpool, NY 13090
 
 
                   November 1, 2013


Dr. Alexandre Scheer
Data Capital Corp.
228 Park Avenue South
Suite 90767
New York, NY 10003


Re:            Engagement Agreement between Highlight Networks, Inc. and Data
             Capital Corp.




Dear Dr. Scheer:


This letter seeks to define and confirm the terms of engagement of Data Capital
Corp., a Delaware corporation, with offices located at 228 Park Avenue South
#90767 New York, NY 10003 (“DATA CAPITAL CORP.”, “Structuring Agent”, “DCC”
and/or  “Finder”) by Highlight Networks, Inc., a Nevada Corporation, having its
principal place of business at 1001 State Street, Erie, PA 16501, together with
its successors, assigns, subsidiaries and affiliates (hereinafter referred to as
“HNET”), made as of the date countersigned below.


DEFINITIONS AND INTERPRETATIONS


Captions and Section Numbers. The headings and section references in this
Engagement Agreement and supporting exhibits are for convenience of reference
only and do not form a part of this Agreement and are not intended to interpret,
define or limit the scope, extent or intent of this Agreement or any provisions
thereof.


Extended Meanings. The words “hereof”, “herein”, “hereunder”, “hereto” and
similar expressions used in any clause, paragraph or section of this Agreement
and any Addendums and/or Exhibits attached to this Agreement will relate to the
whole of this Agreement including any attached Addendums and/or Exhibits and not
to that clause, paragraph or section only, unless otherwise expressly provided.


 
1

--------------------------------------------------------------------------------

 
Database. DCC manages a database (“DCC Database”) of over 265,000,000 US
Households, 26,000,000 investors of which 6,000,000 are investors in penny
stocks and 400,000 daily active buyers of penny stock promotions.  DCC also
manages an accredited investor database of over 6,000,000 individuals. All data
is double opt-in and complies with the Can-SPAM laws.
 
Section References and Schedules. Any reference to a particular “article”,
“section”, “paragraph” or other subdivision of this Agreement and any reference
to a schedule, exhibit or addendum by name, number and/or letter will mean the
appropriate schedule, exhibit or addendum attached to this Agreement and by such
reference is incorporated into and made part of this Agreement.
 
AGREEMENT
 
Engagement of DATA CAPITAL CORP. HNET hereby engages DATA CAPITAL CORP., and
DATA CAPITAL CORP. with its countersignature below hereby accepts such
engagement, to act as HNET’s structuring agent, finder and consultant with
respect to various “Services” (as described herein) and “Transactions” (as
defined herein). A “Transaction” shall mean the acquisition of all or any part
of the share capital of HNET, an investment into, loan to, or financing of HNET
by a Funding Source or any Associated Party thereof (“Funding Source”), a joint
venture between HNET and any Funding Source and any other potential business
transaction or opportunity involving HNET and a Funding Source. “Funding Source”
shall mean any individual, institution or corporate entity (or any “Associated
Party” thereof) introduced to HNET by DATA CAPITAL CORP. with which HNET is not
in discussions in connection with a potential transaction prior to such
introduction.  DATA CAPITAL CORP. and HNET shall keep a written record of all
Funding Sources.
 
Provisions of Engagement.
 
Services. On the terms and subject to the conditions contained herein, and in
order to assist HNET in completing various Transactions, DATA CAPITAL CORP.
shall, if agreed to by HNET, use its best efforts to provide the following
services:
 
(i)    DCC shall prepare for approval and final submission by HNET all documents
necessary to convert from a 1934 Act filer to a Business Development Company
under the Investment Company Act of 1940(Sections 55-65 of the Act). The
following documents are required to perfect this election:
    a.   Form N-6f (Notice of Intent)
    b.   Form N-54a (Notice of Election)
    c.   Form 40-17g (Fidelity Bond)
    d.   Form 1-e
(ii)    DCC shall develop a corporate profile for HNET that once approved by
HNET will be sent to the DCC Accredited Database. This will be done to introduce
qualified accredited investors to HNET to complete their Form 1-e offering;
(iii)    DCC shall design a landing page (to be approved by HNET) via
http://www.eVitefunding.com for the purpose of capturing accredited investors
(iv)    DCC shall provide HNET a confidential login via
Http://www.eViteFunding.com so that HNET can track and distribute offering
documents to the accredited investors that have submitted request;
 
 
2

--------------------------------------------------------------------------------

 
 
(v)    DCC shall track the logistics on behalf of HNET to ensure that leads are
received, offering documents our sent and received and funding has occurred;
(vi)    DCC shall facilitate any follow on discussions (while telephonic of
electronic) with the accredited investor that express interest in learning more
about HNET.  DCC shall provide this service on behalf of HNET but at no time
shall DCC represent themselves as an employee of HNET. In the event the
accredited investor acknowledges their intent to participate in the offering,
DCC shall establish direct communication between the accredited investor and
HNET to facilitate their investment;
(vii)    DCC shall assist HNET in providing and obtaining information related to
institutional funding sources and/or the various Transactions contemplated
herein; and (viii) such other services as the parties may agree to in writing(s)
executed by both parties.
 
Right of First Refusal.  HNET will provide DATA CAPITAL CORP. with the right of
first refusal to serve as a financial advisor or to act as a joint financial
advisor on at least equal economic terms on any public or private financing
(debt or equity), merger, business combination, recapitalization, or sale of
some or all of the equity or assets of HNET (collectively, “Future Services”),
with the exception of any extension, expansion or revision of HNET’s existing
credit facilities or the award or grant of securities to employees, directors
and/or officers of the Company.  In the event HNET notifies DATA CAPITAL CORP.
of its intention to pursue an activity that would enable DATA CAPITAL CORP. to
exercise its right of first refusal to provide Future Services, DATA CAPITAL
CORP. shall notify HNET of its election to provide such Future Services,
including notification of the compensation and other terms to which DATA CAPITAL
CORP. claims to be entitled, within 10 days of written notice by HNET.  In the
event HNET engages DATA CAPITAL CORP. to provide such Future Services, DATA
CAPITAL CORP. will be compensated in accordance with the terms of this
agreement. It is hereby acknowledged that HNET has two funding agreements
currently under contract that are not applicable to this Right of First Refusal.
 
Identification of Funding Sources.  DATA CAPITAL CORP. shall identify Funding
Sources to HNET and HNET shall disclose to DATA CAPITAL CORP. if it is already
in discussions with any such Funding Sources so identified.  DATA CAPITAL CORP.
shall register and identify such Funding Sources/Clients by submitting to HNET a
Client Registration Form, a form of which is attached hereto and marked “Exhibit
A”.
 
Term of the Engagement.  This Agreement and the Engagement specified herein
shall be in full force and effect for a period of three (3) months from the date
hereof.  At the option of the respective parties hereto, the term may be
extended for an additional term of nine (9) months.
 
Representations and Warranties of DATA CAPITAL CORP.  DATA CAPITAL CORP.
represents and warrants to and covenants with the Company that DATA CAPITAL
CORP. is duly incorporated and validly existing and in good standing under the
laws of the State of Delaware; that although DATA CAPITAL CORP. will be speaking
to its members on behalf of HNET, they are not registered as a broker/dealer;
and any offers and sales of securities by DATA CAPITAL CORP. on behalf of HNET
will be made only in accordance with this Agreement and in compliance with the
provisions Regulation D promulgated thereunder (it being understood and agreed
that DATA CAPITAL CORP. shall be entitled to rely upon the information and
statements provided by HNET), and DATA CAPITAL CORP. will furnish to each
investor a copy of the Offering Documents prior to accepting any subscription
for the securities.
 
 
3

--------------------------------------------------------------------------------

 
Compensation. Throughout the course of what DATA CAPITAL CORP. anticipates will
be a long-term relationship with HNET, DATA CAPITAL CORP. will perform only such
services as may be agreed to from time to time.  DATA CAPITAL CORP. shall
receive compensation as follows:
 
Structuring and Corporate Finance Fees.  No fees shall be paid to DCC for
structuring.
 
Retainer.  A one-time fee of 4,000,000 shares of common stock shall be issued to
DCC in the following manner:
 
1.  
2,000,000 shares issued to Gemini Group Global Corp. (EIN: 05-0547629)

 
2.  
2,000,000 shares issued to Data Capital Corp. (EIN: 46-2827465)

 
1,000,000 shares shall be issued to Gemini Group Global Corp (EIN: 05-0547629)
immediately upon execution of this agreement.  These shares shall be sent to 228
Park Ave South, Suite 90767 New York, NY 10003. These shares shall be issued
promulgated under Rule 144.
 
The remaining 3,000,000 shall be issued and held by HNET counsel until the
following performance benchmarks are achieved:
 
1.  
1,000,000 shares shall be delivered to Gemini Group Global when HNET receives
$1,000,000 from DCC investors.

2.  
1,000,000 shares shall be delivered to Data Capital Corp when HNET receives
$3,000,000 from DCC investors.

3.  
1,000,000 shares shall be delivered to Data Capital Corp when HNET receives
$5,000,000 from DCC Investors.

 
Success Fee.                      Please see NEIMA Agreement (Exhibit C).
 
Termination.Upon a material breach by either party, the other party may
terminate the within Agreement by notifying the breaching party in writing,
unless such breach is curable and is in fact cured within 15 days after such
notice.  In any event, after the expiration of the first, twelve-month term of
the within Agreement, either party may terminate the within Agreement upon
60-days’ written notice to the other.  Notwithstanding the foregoing, all
provisions of the Agreement shall survive the termination of the Agreement with
respect to Funding Sources identified by DATA CAPITAL CORP. to HNET prior to
such termination, and DATA CAPITAL CORP. shall be entitled to receive the
Compensation set forth herein if HNET and any such Funding Source enter into
binding agreements to complete a Transaction prior to the termination of the
within Agreement or for a period of three years thereafter.
 
 
4

--------------------------------------------------------------------------------

 
 
Indemnification.  Each party (respectively, the "Indemnifying Party") shall
indemnify the other party and the other party's affiliates, directors, officers,
employees, agents, consultants, attorneys, accountants and other representatives
(each an “Indemnified Person”) and shall hold each Indemnified Person harmless,
to the fullest extent permitted by law, from and against any and all claims,
liabilities, losses, damages and expenses (including reasonable attorney’s fees
and costs), as they are incurred, in connection with the subject Services and
Transaction(s), resulting from the Indemnifying Party's negligence, bad faith or
willful misconduct in connection with the Transaction, any violation by the
Indemnifying Party (not caused by the Indemnifying Party) of Federal or state
securities laws in connection with the Transaction, or any breach by the
Indemnifying Party of any of the terms of the within Agreement.
 
Confidentiality.  All “Confidential Information” (as defined below) furnished to
DATA CAPITAL CORP. by HNET shall be confidential and remain the property of
HNET, and may not be copied or otherwise reproduced for use in any way except in
connection with Services to be performed hereunder.  DATA CAPITAL CORP. agrees
not to disclose Confidential Information to third parties unless such disclosure
is expressly approved by HNET. All Confidential Information furnished to HNET by
DATA CAPITAL CORP. shall be confidential and remain the property of DATA CAPITAL
CORP., and may not be copied or otherwise reproduced for use in any way except
in connection with Services to be performed hereunder.  HNET agrees not to
disclose Confidential Information to third parties unless such disclosure is
expressly approved by DATA CAPITAL CORP.
 
Assignment.  No Assignment of this Agreement shall be made without the prior
written consent of the other party.
 
Notice.  Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by facsimile, sent via e-mail or three
days after being mailed by first class mail, properly addressed to the party to
receive such notice, at the following addresses:
 
    If to Highlight Networks, Inc.:
 
    Alfonso Knoll
    Highlight Networks, Inc.
    7325 Oswego Rd.
    Liverpool, NY 13090
    Telephone: 315-451-4722

a.  
If to DATA CAPITAL CORP.

 
    Data Capital Corp.
    Dr. Alexandre Scheer
    228 Park Avenue South, Suite 90767
    New York, NY 10003
    Telephone: 888-531-4931
    Email: info@g3corp.net
 
Governing Law.  The Agreement shall be governed by, and shall be construed, and
the rights and liabilities determined, in accordance with the laws of New York.
 
 
5

--------------------------------------------------------------------------------

 
Jurisdiction.  HNET irrevocably agrees, for the benefit of DATA CAPITAL CORP.,
that the courts of the State of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes which may
arise out of, or in connection with, this Agreement and for such purpose
irrevocably submits to the exclusive jurisdiction of such courts, provided that
nothing contained in this Section 10 shall limit the right of DATA CAPITAL CORP.
to make use of any other court of competent jurisdiction. The taking of such
proceedings in one or more jurisdictions shall not preclude the taking of
proceedings in any other jurisdiction, whether concurrently or not (unless
precluded by applicable law).
 
Waiver of Jury Trial.  Each party acknowledges and agrees that any controversy
arising under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement. Each party certifies and
acknowledges that (i) no representative, agent or attorney of the other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, and (iii) each
such party makes this waiver voluntarily.
 
Waivers.  No delay or omission on the part of DATA CAPITAL CORP. or HNET in
exercising any right or remedy under the Agreement shall impair the right or
remedy or operate as or be taken to be a waiver of it. Any single partial or
defective exercise by DATA CAPITAL CORP. or HNET of any such right or remedy
shall not preclude any other or further exercise under the Agreement of that or
any other right or remedy.  The remedies provided under the Agreement are
cumulative and not exclusive of any remedies provided by law.
 
Further Actions.  Subject to the terms and conditions contained in this
Agreement, the parties hereto agree to cooperate and take all such further
actions and execute any additional instruments as may reasonably be necessary to
carry out, consummate and give effect to the transactions contemplated by this
Agreement.
 
Fees and Expenses. Each party hereto shall bear its own out-of-pocket costs and
expenses incident to the preparation, negotiation and execution of this
Agreement and the other Transaction Documents.
 
Entire Agreement; Amendment.  This Agreement and the other Transaction Documents
(including any Exhibits hereto) constitute the entire agreement between the
parties with respect to the subject matter hereof or thereof and supersede and
merge all prior agreements or understandings, whether written or oral. This
Agreement may not be amended, modified or revoked, in whole or in part, except
by an agreement in writing signed by each of the parties hereto.
 
Severability.  If at any time any of the provisions of the Agreement is or
becomes illegal, invalid or unenforceable in any respect under any law or
regulation of any jurisdiction, neither the legality, validity or enforceability
of the remaining provisions of the Agreement nor the legality or enforceability
of such provision under the law of any other jurisdiction shall be in any way
affected or impaired as a result.
 
Headings.  The Section headings contained herein are for the purposes of
convenience of reference only and are not intended to define or limit the
contents of said Sections.
 
Counterparts.  This Agreement may be executed by facsimile and in any number of
counterparts, each of which shall be deemed an original for all purposes, but
all of which shall constitute but one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of the parties hereto and their respective permitted successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person or entity any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
 
Authorization To Execute The Within Document.  The undersigned, on behalf of
HNET, is authorized to execute the within agreement, which said authority is
confirmed by a Resolution of the Board of Directors, a sample format of which is
attached hereto, incorporated herein and marked “Exhibit B”.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date adjacent to their respective signature.


HIGHLIGHT NETWORKS, INC.




   By:    S/ Alfonso Knoll_________________________11/1/2013
            Alfonso
Knoll                                                                  DATE
 
 
Acknowledged and Agreed to:
 
DATA CAPITAL CORP.




     By:    S/ Dr. Alexandre Scheer__________________11/2/2013
           Dr. Alexandre Scheer,
Chairman                                     DATE

 
7

--------------------------------------------------------------------------------

 

“EXHIBIT A”
 
 
CONTACT LIST/CLIENT REGISTRATION
 
Registering Party: (“DATA CAPITAL CORP.”)
 
As of this date, _________, 2013, DATA CAPITAL CORP. registers the following
potential clients with HNET:
1.           __________________________________________
2.           __________________________________________
3.           __________________________________________
4.           __________________________________________
 
Compensation shall be paid in accordance with and pursuant to the terms and
conditions of that Structuring Fee Agreement by and between DATA CAPITAL CORP.
and HNET dated ___________, 2013, to which this form is attached.
 
DATA CAPITAL CORP.




By: _____________________________________________
       Duly Authorized Representative                    Date


HIGHLIGHT NETWORKS, INC.




By: _____________________________________________
       Duly Authorized Representative                   Date




 
8

--------------------------------------------------------------------------------

 
 “EXHIBIT B”
 
BOARD RESOLUTION APPROVING AN ENGAGEMENT AGREEMENT
 
WHEREAS, it is deemed desirable and in the best interests of this corporation
that the following actions be taken by the Directors of HIGHLIGHT NETWORKS,
INC., a Nevada Corporate pursuant to this Resolution,
 
NOW, THEREFORE, BE IT RESOLVED that, pursuant to applicable law, the
undersigned, being all of the Directors of this corporation, hereby consent to,
approve, and adopt the following:
 
ENGAGEMENT AGREEMENT
 
RESOLVED THAT, the officers of this corporation are, and any of them hereby is,
authorized to negotiate, execute, deliver and carry out on behalf of this
corporation an Engagement Agreement (the “Agreement”) with DATA CAPITAL CORP.,
substantially in the form presented to the directors, but with such changes and
additions as such officers may deem to be in the best interests of this
corporation (such determination that a change or addition is in the best
interests of this corporation to be conclusively evidenced by such officer’s
execution of the Agreement).
 
RESOLVED FURTHER, that the officers of this corporation hereby are authorized
and directed to execute and deliver in connection with the closing of the
transactions contemplated by the Agreement all documents and instruments
required to be executed and/or delivered by this corporation pursuant to the
Agreement or any transaction contemplated thereby, including but not limited to
all exhibits to the Agreement, and to take all other action deemed by such
officers to be reasonably necessary or appropriate to the negotiation,
execution, or effectuation of the Agreement or any transaction contemplated
thereby or entered into in connection therewith.
 
RESOLVED FURTHER, that the officers of this corporation are, and each acting
alone is, hereby authorized to do and perform any and all such acts, including
execution of any and all documents and certificates, as said officers shall deem
necessary or advisable, to carry out the purposes of the foregoing resolutions.
 
RESOLVED FURTHER, that any actions taken by such officers prior to the date of
the foregoing resolutions adopted hereby that are within the authority conferred
thereby are hereby ratified, confirmed and approved as the acts and deeds of
this corporation.
 
Date:           __________________

_________________________________
Director
                            
                            __________________________________
                            Director




 
9

--------------------------------------------------------------------------------

 
EXHIBIT C
 
THIS NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT(NEIMA), effective as of
Wednesday, November 06, 2013, by and between the undersigned, HIGHLIGHT
NETWORKS, INC. a Nevada Corporation (hereinafter referred to as “Participant”
and or "HNET"), and DCC Trading, LLC, a ________ Limited Liability Company with
a mailing address of 228 Park Ave South suite 90767 New York, NY 10003 which is
a wholly owned subsidiary of Data Capital Corp. (hereinafter sometimes referred
to as “Participant” and or "DCCT") and collectively this agreement is known as
NEIMA.
 
NOW, THEREFORE, FOR VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
ARE HEREBY ACKNOWLEDGED, IT IS AGREED:
 
 
1.
FORMATION:  The undersigned hereby form a NON-ELIGIBLE INVESTMENT MANAGEMENT
AGREEMENT (NEIMA) in accordance with and subject to the laws of the State of
Delaware. The NEIMA shall operate through the specific trading account managed
by DCC Trading, LLC held with Speed Trader (account # ____________________) or a
suitable account agreed to by both parties.

 
 
2.
TERM:  The NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT (NEIMA) shall begin on
October ____, 2013, and shall continue until October _____, 2015 and thereafter
from year to year, unless earlier terminated as hereinafter provided.

 
 
3.
PURPOSE:  The only purpose of the NEIMA is to buy and sell assets of the NEIMA
solely in stocks, bonds, and other securities ("Securities") for the proposed
financial benefit of the NEIMA. Emphasis is placed on following the guidelines
of the National Association of Investors Corporation (NAIC) for short-term
investing.

 
 
4.
JOINT VENTURERS:  The participants of the NON-ELIGIBLE INVESTMENT MANAGEMENT
AGREEMENT (NEIMA) shall be any person signing this document, or a person who has
agreed in writing to join the NEIMA stating agreement to abide by this
NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT (NEIMA).

 
 
5.
MEETINGS:  Mandatory weekly meetings shall be held as determined by the signing
parties of this NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT (NEIMA).

 
 
6.
CONTRIBUTIONS:  HNET contributed thirty percent of the net asset value under
management of HNET as defined through sections 55 through 65 of the Investment
Company Act of 1940. This percentage call be calculated and re-balanced monthly.

 
 
7.
VALUE OF NEIMA:  The current value of the assets of the NEIMA, less the current
value of the liabilities of NEIMA (hereinafter referred to as "Value of NEIMA"),
shall be determined through a detailed weekly accounting between NEIMA.

 
 
10

--------------------------------------------------------------------------------

 
 
8.
CAPITAL ACCOUNTS:  A capital account shall be maintained in the name of each
HNET. Any increase or decrease in the value of NEIMA on any valuation date shall
be credited or debited, respectively, to NEIMA's capital account. Any other
method of valuing NEIMA’s capital account may be substituted for this method,
provided the substituted method results in exactly the same valuation as
previously provided herein. NEIMA’s capital contribution to, or capital
withdrawal from, NEIMA shall be credited, or debited, respectively, to NEIMA’s
capital account.

 
 
9.
MANAGEMENT:  Each member of NEIMA shall participate in the management and
conduct of the affairs of HNET.

 
 
10.
SHARING OF PROFITS AND LOSSES:  Net profits and losses of NEIMA shall inure to,
and be borne by, NEIMA and distributed in accordance with paragraph 15. In the
event of profit, weekly wire transfers shall be initiated and executed by DCCT,
to each member of NEIMA, as outlined as exhibits to this agreement, and will be
confirmed to both parties via email.

 
 
11.
BOOKS OF ACCOUNTS:  Books of account of the transactions of NEIMA shall be kept
by DCCT, and at all times be available and open to inspection and examination by
any member of NEIMA.

 
 
12.
ANNUAL ACCOUNTING:  Each calendar year a full and complete account of the
condition of NEIMA shall be made to the NEIMA. This is only applicable if the
joint venture is extended past the first term as defined in this agreement.

 
 
13.
BANK ACCOUNT:  DCCT may select a bank for the purpose of opening a bank account
for NEIMA. Funds in the bank account shall be withdrawn by checks signed by no
less than two (2) participants of NEIMA designated by NEIMA. Based on the short
length of this agreement, a bank account will not be opened unless this
agreement is extended past the first term as defined in this agreement.

 
 
14.
BROKER ACCOUNT:  None of the participants of this NEIMA shall be a broker.
However, NEIMA may select a broker and enter into such agreements with the
broker as required for the purchase or sale of securities. Securities owned by
NEIMA shall be held in the name of DCCT but segregated under Prime relationships
as the property of NEIMA fbo HNET.

 
 
Any corporation or transfer agent called upon to transfer any securities to or
from the name of NEIMA shall be entitled to rely on instructions or assignments
signed by any member of NEIMA without inquiry as to the authority of the
person(s) signing such instructions or assignments, or as to the validity of any
transfer to or from the name of NEIMA.

 
 
At the time of a transfer of securities, the corporation or transfer agent is
entitled to assume (1) that NEIMA is still in existence (2) that this Agreement
is in full force and effect and has not been amended unless the corporation or
transfer agent has received written notice to the contrary.

 
 
15.
COMPENSATION:

 
 
Notwithstanding anything herein contained to the contrary, each Joint Venturer
agrees that both participants of NEIMA shall be compensated from the net profit
of the portfolio calculated monthly and distributed to each partner as agreed to
by both parties, beginning the second month. All further distributions will be
distributed weekly as follows:

 
 
11

--------------------------------------------------------------------------------

 
 
                                 HNET                      DCCT
 
 
Month 1                      
 
 
Month 2                                  80%                      20%
 
 
Month 3 and
 
 
Thereafter                                80%                      20%
 
 
SPECIAL TERM: A weekly, un-audited P&L will be submitted to the NEIMA for their
review. Equipment costs and all other reasonable expenses shall be paid from the
gross profit and must be agreed upon in writing by NEIMA before funds are
disbursed from NEIMA Accounts.
 
 
16.
ADDITIONAL PARTICIPANTS:  Additional NEIMA members may be admitted at any time,
upon the unanimous consent of NEIMA.

 
 
a.
FAMILY MEMBER:  Any person to whom a NEIMA member gives unconditional love. This
person may be a family member biologically, extended, or chosen.

 
 
b.
TRANSFERS TO A TRUST:  A NEIMA member, after giving written notice to the other
participants, may transfer his interest in NEIMA to a revocable living trust of
which that participant is the grantor and sole trustee.

 
 
c.
REMOVAL OF A PARTICIPANT:  Any participant may be removed by agreement of NEIMA.
Written notice of a meeting where removal of a participant is to be considered
shall include a specific reference to such matter. The removal shall become
effective upon payment of the value of the removed participants capital account,
which shall be in accordance with the provisions on full withdrawal of a
participant noted in paragraphs 16 a-c. The vote action shall be treated as
receipt of request for withdrawal.

 
 
17.
TERMINATION OF PARTICIPANT:  The participant may be terminated by agreement of
NEIMA. Written notice of the meeting where termination of the participant is to
be considered shall include a specific reference to such matter. The participant
shall terminate upon a majority vote of all remaining participants of NEIMA.
Written notice of the decision to terminate the participant shall be given to
all NEIMA. Payment shall then be made of all the liabilities of NEIMA and a
final distribution of the remaining assets either in cash, shall promptly be
made to the participant or their personal representatives in proportion to each
participant’s capital account.

 
 
18. FORBIDDEN ACTS. NO PARTICIPANT SHALL:

 
a.   Have the right or the authority to bind or obligate NEIMA to any extent
whatsoever with regard to any matter outside the scope of the NEIMA purpose.
 
b. Except as provided in paragraph 16b, without the unanimous consent of all the
other participants, assign, transfer, pledge, mortgage, or sell all or part of
its interest in NEIMA to any other participant or other person whomsoever, or
enter into any agreement as the result of which any person or persons not a
participant shall become interested with such entity in NEIMA.
 
c.   Purchase an investment for NEIMA where less than the full purchase price is
paid for same.
 
d.   Use the participants name, credit, or property for other than NEIMA
purposes.
 
e.   Do any act detrimental to the interests of NEIMA or which would make it
impossible to carry on the purpose of NEIMA.
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
This NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT (NEIMA) shall be binding upon
the respective heirs, executors, trustees, administrators and personal
representatives of NEIMA participants. The participants have caused the
NON-ELIGIBLE INVESTMENT MANAGEMENT AGREEMENT (NEIMA) to be executed on the dates
indicated below, effective as of the date indicated above.
 


Date:           November 1,
2013                                           “HIGHLIGHT NETWORKS, INC."
 
A Nevada Corporation




By: __S/Alfonso Knoll________________


Its: Authorized Representative__
 




"DCC Trading, LLC"
                                                     A Limited Liability Company








By: __S/Dr. Alexandre Scheer____
Date:           November 2, 2013                                           Duly
Authorized Representative


_________________________________
Print Name


_________________________________




_________________________________


 
 
13

--------------------------------------------------------------------------------

 
